Title: Thomas Boylston Adams to Joseph Pitcairn, 31 May 1800
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


				
					
						Dear Sir
						Philadelphia 31st: May 1800
					
					On my return last evening from a short journey into the interior of this State, I received your favor of April 7th: accompanied with No 10 of Le Precis militaire. The two last preceding Numbers have not yet come to hand, nor any letter of a later date than December 3. From my brother I have no accounts so late as from yourself. Just before my departure from the City, I recd: a letter from Mr: Jay, dated London, September of the last year & informing that it was accompanied by the numbers of the British Mercury, which you had requested him to forward— The three volumes are consequently complete, and I am happy to have in my possession, a work of so much merit.
					I believe you begin to find me an unprofitable correspondent; at least I think myself to be such, for I have so little pleasure or satisfaction in dwelling upon the prospects of the times, that I cannot detail the current events with zeal or spirit.
					Take as a specimen of present despondency, my conjectures relative to the probable turn of political events in this Country. First, the complete success of the Democrats as to the grand object of Mr: Jefferson’s election— A pretty sudden & complete change of the administration, both in the persons & measures of our political rulers— A recall of all foreign Ministers & Consuls to be replaced by the friends & adherents of the chief magistrate— An attempt, possibly a successful one, to subvert the funding system— A division of the Continent into three separate governments—Nothern, Middle & Southern— An intestine war to settle the boundaries of each, wherein the district or division, likely to fail of success would resort to foreign aid for assistance, and call in either french or English to complete the work of confusion.
					suppose a momentary and satisfactory adjustment of our differences with France; a renewal of intercourse on fair & liberal principles &ca: Our countrymen engage in an extensive trade—disregarding perhaps, the fair rules & regulations which have been established by authority—they load ships with articles contraband of war—British vessels stop, overhawl & send them in for adjudication. Is or is not such a course of proceedings, probable?— what results from it? If our ships are dismantled & our Navy abandoned, there is

no security for peace, other than the benefit to be derived from our trade— The twelve Regiments, which were to have been raised & to serve for the term of three years or until a settlement of our variance with France, are to be disbanded the 15th: of next month at all events; thus, without any assurance of a favorable result to the negociation begun by our Commissioners, without a sylable having transpired of their progress hitherto; upon the strength of the favorable reception of our Envoys alone, are we reducing our defensive system— This policy I dislike, for although the army was not likely to be of much effective service, the disbanding of it, looks & sounds like a premature dereliction of an imposing attitude—
					should present appearances not be eventually realized—should the same Chief magistrate or one of the same politics be elected to the chair again—I look for Rebellion, Insurrection &ca: as the consequence. The discontent which now exists in this Country, which is kept alive & increased by every artifice which falsehood & wickedness can invent, discovers itself only in murmurs— the magic of expectation keeps it within these boundaries for the present, but should disappointment succeed to such sanguine hopes of an immediate change in the administration—I know of nothing to restrain the impulse, though perhaps my estimate of this accrimony may surpass the reality—
					The Fed’s have split— Some are resolved to abandon the present leader while some abide by him and resolve to see it out with the Anti’s—
					Genl: Pinckney will be run as V.P. in several of the Eastern States and as President in the Southern, which according to some calculations will put him into the chair— All the opinion I can give at present is, that the federal candidate will not prevail.
					Congress adjourned on the 16th: currt: and nearly all the public Offices are removed to the future seat of Govt: the federal City, where the President has gone for a visit— Messrs: Marshall & Dexter have each accepted the Offices of Secretary of State & of war, to which they were respectively appointed just before the close of the Session— This is all the important news within my present recollection.
					Our Commerce is still suffering, partially, under french & british depredation, and we understand that the English Cabinet discover little solicitude to enter upon further negociation. Some late captures and condemnations at Hallifax have excited surprize on account of

the reasons & principles upon which the adjudications were made— viz that the vessels & Cargoes though confessedly American property at the time of the late capture, had heretofore, (the vessels) been trading to an enemy’s post. There is yet some reason to doubt the authenticity of this reported decision.
					The internal prosperity of our Country is equal to any former period—the season has hitherto been very favorable to the Agricultural interest, but in some of the richest and most florishing parts of this State there is an unaccountable sourness in the public opinion— Prosperity abundance & increasing wealth, will be the ruin of this Country, sooner than a flood of the most afflicting calamities— I once advanced a similar sentiment, in my correspondence with you, and though you thought I advanced a paradox—it still remains a portion of the creed of / Your friend & hble Servt:—
				
				
					
						
							June 12th:
						
					
					I have not found an opportunity to send my letter direct, and I therefore enclose to Mr: King—via Liverpoole— When you write to my brother, please to say that we are all well—
				
			